As filed with the Securities and Exchange Commission on April 12, 2013 1933 Act Registration No. 033-25990 1940 Act Registration No. 811-03214 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / / POST-EFFECTIVE AMENDMENT NO.46 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 / / AMENDMENT NO.127 /X/ LincolnNational Variable Annuity Account C (Exact Name of Registrant) Multi-Fund® THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1300 South Clinton Street Post Office Box 1110 Fort Wayne, Indiana 46801 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, Including Area Code: (260) 455-2000 Adam Ciongoli, Esquire The Lincoln National Life Insurance Company 1300 South Clinton Street Post Office Box 1110 Fort Wayne, IN 46801 (Name and Address of Agent for Service) Copy to: Mary Jo Ardington, Esquire The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: / / immediately upon filing pursuant to paragraph (b) of Rule 485 /x/ on May 1, 2013, pursuant to paragraph (b) of Rule 485 / / 60 days after filing pursuant to paragraph (a)(1) of Rule 485 / / on , pursuant to paragraph (a)(1) of Rule 485 Title of Securities being registered: Interests in a separate account under individual flexible payment deferred variable annuity contracts. If appropriate, check the following box: /x/ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment to the Registration Statement on Form N-4 is being filed for the sole purpose of designating a new effective date for the previously filed Post-Effective Amendment No.45 to the Registrant's Registration Statement filed under Rule 485(a) of the Securities Act of 1933. This Post-Effective Amendment incorporates by reference the information contained in the Registrant's Registration Statement (File No. 033-25990) as follows: Part A is incorporated by reference to Post-Effective Amendment No.45 filed on February 12, 2013; Part B is incorporated by reference to Post-Effective Amendment No.44 filed on April 5, 2012; Part C is incorporated by reference to Post-Effective Amendment No.45 filed on February 12, 2013.  SIGNATURES a) As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has caused this Post-Effective Amendment No.46 to the Registration Statement to be signed on its behalf, in the City of Fort Wayne, and State of Indiana on this12th day of April, 2013. LincolnNational Variable Annuity AccountC(Registrant) Multi-Fund® By: /s/ John D. Weber John D. Weber Vice President, The Lincoln National Life Insurance Company (Title) THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Depositor) By: /s/ Stephen R. Turer Stephen R. Turer (Signature-Officer of Depositor) Vice President, The Lincoln National Life Insurance Company (Title) (b) As required by the Securities Act of 1933, this Amendment to the Registration Statement has been signed by the following persons in their capacities indicated on April 12, 2013. Signature Title * President and Director (Principal Executive Officer) Dennis R. Glass * Executive Vice President, Chief Investment Officer and Director Ellen Cooper * Executive Vice President, Chief Adminstrative Officer and Director Charles C. Cornelio * Executive Vice President, Chief Financial Officer and Director Randal J. Freitag (Principal Financial Officer) * ExecutiveVice President and Director Mark E. Konen * Vice President and Director Keith J. Ryan *By:/s/ John D. Weber Pursuant to a Power of Attorney John D. Weber
